DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-8, 11-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Hoang et al (US 20210076124).
Hoang teaches:

1. A hearing device, the hearing device comprising:
a microphone configured to convert sound into audio signals ([0015]);
a processor configured to process the audio signals received from the microphone ([0054]);
a memory ([0117]), electronically coupled to the processor, the memory storing instructions that cause the hearing device to perform operations, the operations comprising:
receiving a listening initiator with context-information that prompts the hearing device to listen for sound and convert received sound into audio signals at the hearing device ([0195]), accessing, in the memory of the hearing device, a keyword associated with an utterance based on the context-information of the listening initiator (classification of the current situation [0075-0079]), wherein the keyword is derived from a limited set of elements associated with the context-information ([0195]);
analyzing, by the processor, the audio signals to determine whether the keyword associated with the utterance is included in the sound ([0195]); and
transmitting a notice that the keyword was included in the sound ([0195]).
Claims 10 and 14 are substantially similar and is rejected likewise.  A computer readable medium embodiment is taught ([0097]).

2. The hearing device of claim 1, wherein the context-information is associated with a phone call, email, program running on a wireless communication device having a service level connection with the hearing device, text message, or a hearing device internal state ([0078]).
4. The hearing device of claim 1, wherein the context-information is associated with a time limit and the time limit is associated with a time for listening for the keyword ([0050]).

5. The hearing device of claim 5, wherein the operations further comprise:
determining that the time limit has expired ([0050]); and
turning off speech recognition ([0050]).

6. The hearing device of claim 1, further comprising:
a transceiver configured to communicate with the wireless communication device (transmission [0068]).

7. The hearing device of claim 1, wherein the hearing device has less processing power, less memory, and less battery power than the wireless communication device (see the selected lower-power mode [0068]).


an own voice detection unit configured to detect a voice of the hearing device user and separate such voice signals from other audio signals ([0072]).

11, 15. The method of claim 10, wherein the keyword is a first keyword, wherein the utterance is a first utterance ([0195]), and wherein the method further comprises:
analyzing the audio signals to determine whether the first keyword and a second keyword associated with a second utterance is included in the sound ([0195]).

12, 16. The method of claim 10, wherein accessing the keyword associated with the utterance includes using the context-information to perform a lookup operation in the memory of the hearing device (classification of the current situation [0075-0079]).

13, 17. The method of claim 10, wherein analyzing the audio signals further comprises:
detecting an own voice signal included in the audio signals, wherein the own voice signal is associated with a hearing device user ([0072]); and
using the detected own voice signal to determine whether the keyword is included in the speech ([0072]).

18. The non-transitory computer readable medium of claim 15, the operations further comprising:
determining that a time limit has expired ([0050]); and
turning off speech recognition or returning the speech recognition to a normal mode, wherein in the normal mode the speech recognition does not use the context-information from the wireless communication device to determine whether the keyword is included in the sound ([0050]).

19. The non-transitory computer readable medium of claim 15, the operations further comprising:
receiving a signal from a sensor on the hearing device ([0195]);
based on the received signal and the context-information, determining the whether the keyword is included in the sound ([0195]). 







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (US 20210076124) in view of Valenzuela et al (US 10,219,063).


Valenzuela teaches
3, . The hearing device of claim 2, wherein the listening initiator and the context- information are associated with a phone call received at the wireless communication device, wherein the keyword is accept or reject (col. 3, ll. 24-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hoang’s hearing device with Valenzuela’s device with call answering capabilities to allow users to enjoy hands free calling with their hearing device which they are already using.


Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al (US 20210076124) in view of Usher et al (US 20090238386)
Hoang teaches 
9. The hearing device of claim 8, wherein the microphone is a first microphone further comprises:
a second microphone configured to convert sound into audio signals ([0015]), 
Usher teaches wherein the second microphone is configured to receive sound from an interior of an ear canal and positioned within the ear canal, wherein the first microphone is configured to receive sound from an exterior of the ear canal (ECM 130 [0025, 0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hoang’s hearing device with Usher’s device to more accurately detect the user’s own voice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659